Citation Nr: 0612914	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include skin cancer claimed as the result of ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had creditable active duty with the United States 
Merchant Marine from July 8, 1943 to August 4, 1943; from 
August 9, 1943 to September 18, 1943; from March 13, 1945 to 
May 22, 1945; and from June 25, 1945 to August 6, 1945 during 
four United States Coast Guard-certified ocean voyages.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic skin disorder 
to include skin cancer.  In February 2001, the Board remanded 
the veteran's claim to the RO for additional action.  

In February 2003, the RO reviewed the veteran's entitlement 
to service connection for a chronic skin disorder to include 
skin cancer claimed as the result of ionizing radiation 
exposure on the merits and denied the claim.  In May 2003, 
the Board remanded the veteran's claim to the RO for 
additional action.  In November 2005, the Board remanded the 
veteran's claim to the RO for additional action.  


FINDINGS OF FACT

1.  The veteran's alleged 1948 ionizing radiation exposure 
aboard a merchant ship did not occur during a certified 
period of active duty.  

2.  A chronic skin disability was not manifested during 
active duty or for many years thereafter.  The veteran's 
multiple chronic skin disabilities including basal cell 
carcinoma and squamous cell carcinoma have not been 
objectively shown to have originated during active duty.  

CONCLUSION OF LAW

A chronic skin disorder to include skin cancer claimed as the 
result of ionizing radiation exposure was not incurred in or 
aggravated during active duty and skin cancer may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.311, 
3.326(a), 3.303(d), 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of service connection, the Board observes that the RO issued 
VCAA notices to the veteran in March 2003, December 2003, and 
May 2004 which informed him of the evidence needed to support 
his claim; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The veteran was 
specifically informed that he should submit any relevant 
evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the instant appeal, the veteran was provided only 
with notice of what type of evidence was needed to 
substantiate his claim for service connection.  He was not 
informed of the type of evidence necessary to establish an 
initial evaluation and/or an effective date for the 
disability.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision 
as the Board finds that the preponderance of the evidence is 
against the veteran's claim and the notice deficiencies are 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war or during peacetime service after December 31, 1946, 
and a malignant tumor becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

Service connection for a disability claimed as attributable 
to exposure to ionizing radiation during service can be 
established if: (1) the veteran was a radiation-exposed 
veteran who suffered from an enumerated cancer for which 
service connection may be presumed in accordance with 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2005); 
(2) the claimed disorder is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b) (2005) and sufficient 
radiation exposure is shown; or (3) where it is established 
by competent medical evidence that a chronic disorder 
diagnosed after discharge is the result of inservice exposure 
to ionizing radiation.  A "radiation-exposed veteran" is a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2005).  

Initially, the Board observes that the record is somewhat 
confused as to the veteran's periods of active service due to 
an apparent clerical error.  Generally, the VA is prohibited 
from finding on any basis other than an accurate and 
authentic service department document or service department 
verification that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) conveys that he had creditable active duty 
with the United States Merchant Marine from July 8, 1943 to 
August 4, 1943; from August 9, 1943 to September 18, 1943; 
from March 13, 1945 to May 22, 1945; and from June 25, 1945 
to August 6, 1945 during four United States Coast 
Guard-certified ocean voyages.  He was reported to have been 
discharged due to the end of hostilities.  A March 1, 1993, 
Certificate of Military Service incorporated into the record 
indicates that a veteran with the same first name, middle 
initial, and last name served as an officer in the United 
States Army from January 1942 to April 1946.  A June 1999 
written statement from the veteran related that he served in 
the Merchant Marine and retired in 1945.  A July 1999 written 
statement from the Defiance Center Veterans Office clarified 
that: the veteran served in the Merchant Marine between July 
1943 and August 1945; remained in the Merchant Marine after 
World War II through 1948; was not the Army officer listed on 
the Certificate of Discharge; and had difficulty recalling 
some past events.  In a January 2004 written statement, the 
veteran indicated that he was in the Merchant Marine from 
1942 to 1943 and in the Army Transport Service from 1943 to 
1945.  As the veteran's periods of active duty with the 
Merchant Marine have been verified by the appropriate service 
entity and the veteran has not alleged any additional periods 
of active duty, the Board must accept the veteran's DD-214 as 
an accurate report of the veteran's periods of creditable 
active duty.  

In his July 1999, Radiation Risk Activity Information Sheet, 
the veteran asserts that his skin cancer was manifested 
secondary to his radiation exposure during Operation 
Sandstone while aboard the S.S. Noah Brown in 1948.  In his 
May 2004, Radiation Risk Activity Information Sheet, the 
veteran asserts that his skin cancer was manifested secondary 
to radiation exposure during Operation Sandstone while aboard 
either the S.S. William McKee or the S.S. Townsend Harris in 
1946 or 1947.  Operation Sandstone was conducted at Enewetak 
Atoll in the Marshall Islands in 1948.  The cited periods do 
not fall within any of the veteran's certified periods of 
active duty.  The veteran does not allege any other radiation 
exposure.  Therefore, the Board finds that the veteran's 
claimed radiation exposure occurred after his periods of 
active duty and thus may not be the basis for an award of 
service connection.  

A November 1994 treatment from David A. Mehregan, M.D., 
indicates that the veteran was diagnosed with hypertrophic 
actinic keratosis.  Clinical documentation from Omar S. 
Salem, M.D., dated between April 1997 and September 2002 
conveys that the veteran was treated for a number of skin 
disorders including basal cell carcinoma, Bowen's type 
squamous cell carcinoma, probable cystic basal cell 
carcinoma, probable superficial carcinoma, seborrheic 
keratosis, solar keratoses, irritated left ear warts, 
asymptomatic neck skin tags, and right hand dermatitis.  Dr. 
Salem did not attribute any of the veteran's skin 
disabilities to his periods of active duty.  

At a November 2002 VA examination for compensation purposes, 
the veteran reported that he was initially diagnosed with 
skin cancer in 1980.  The veteran was diagnosed with 
hypertrophic actinic keratosis.  

Clinical documentation from Dr. Salem dated between November 
2002 and March 2004 indicates that the veteran was treated 
for several skin disabilities including seborrheic keratosis, 
a skin tag, basal cell carcinoma, solar keratoses, a polypoid 
intradermal nevus, and Bowen's type squamous cell carcinoma.  

At a January 2006 VA examination for compensation purposes, 
the veteran reported that he had been exposed to ionizing 
radiation associated with an atomic test while aboard a 
merchant ship in the South Pacific.  He denied any 
significant inservice sun exposure during his periods of 
active duty as he worked in the ships' engine rooms.  The 
veteran was diagnosed with multiple skin lesion scar 
residuals "noted and treated from 1994 to 2003."  The VA 
examiner commented that 

Since there was no significant exposure 
to the sun during service, it is less 
likely than not that any of the skin 
lesions were causally related to exposure 
to the sun during the service.  It is at 
least as likely as not that basal cell 
carcinoma and squamous cell carcinoma of 
the skin were causally related to 
ionizing radiation if the veteran was 
exposed to ionizing radiation during 
active service.  Hypertrophic actinic 
keratosis of the left forearm, seborrheic 
keratosis of the nape of the neck, 
keratosis of the lower nasal bridge, and 
other keratotic lesions of the neck noted 
in the past were not causally related to 
ionizing radiation or exposure to the sun 
during service.  

The Board has reviewed the probative evidence of record 
including written statements from the veteran.  The first 
clinical documentation of record of the onset of a chronic 
skin disorder is dated in 1994, some 50 years after the 
veteran's last period of certified active duty.  The report 
of the January 2006 VA examination for compensation purposes 
states that the veteran's multiple chronic skin disabilities 
were expressly found not to be related to inservice sun 
exposure.  The VA examiner commented that the disabilities 
"could be related to causally related to ionizing radiation 
if the veteran was exposed during active service."  
The veteran asserts that he was exposed to ionizing radiation 
associated with a 1948 atomic test.  As the test was 
conducted after the veteran's certified periods of active 
duty, his claimed exposure to ionizing radiation may not be 
the basis for an award of service connection.  In the absence 
of any objective evidence establishing that a chronic skin 
disorder originated during or proximate to active duty, the 
Board finds that service connection is not warranted.  


ORDER

Service connection for a chronic skin disorder to include 
skin cancer claimed as the result of ionizing radiation 
exposure is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


